
	
		I
		112th CONGRESS
		1st Session
		H. R. 2328
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Hinchey (for
			 himself, Mr. Welch,
			 Mr. DeFazio,
			 Mr. Grijalva,
			 Mr. Olver, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To require the Chairman of the Commodity Futures Trading
		  Commission to impose unilaterally position limits and margin requirements to
		  eliminate excessive oil speculation, and to take other actions to ensure that
		  the price of crude oil, gasoline, diesel fuel, jet fuel, and heating oil
		  accurately reflects the fundamentals of supply and demand, to remain in effect
		  until the date on which the Commission establishes position limits to diminish,
		  eliminate, or prevent excessive speculation as required by title VII of the
		  Dodd-Frank Wall Street Reform and Consumer Protection Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 End Excessive Oil Speculation Now Act
			 of 2011.
		2.Elimination of
			 excessive oil speculation
			(a)FindingsCongress
			 finds that—
				(1)the national
			 average retail price for a gallon of gasoline was $3.75 on June 8, 2011;
				(2)increased gasoline
			 prices are causing severe economic pain to the American people;
				(3)Congress has a
			 responsibility—
					(A)to ensure that
			 gasoline prices at the pump reflect the fundamentals of supply and demand;
			 and
					(B)to bring needed
			 relief to consumers and businesses of the United States at the gas pump;
					(4)there is mounting
			 evidence that the spike in gasoline prices has—
					(A)little to do with
			 the fundamentals of supply and demand; and
					(B)more to do with
			 Wall Street speculators increasing oil and gas prices in the energy futures and
			 swaps markets;
					(5)as of May 27,
			 2011—
					(A)the supply of
			 gasoline in the United States was higher than it was 2 years ago; and
					(B)the demand for
			 gasoline was lower than it was 2 years ago when the national average for a
			 gallon of regular unleaded gasoline was $2.44 a gallon;
					(6)on May 12, 2011,
			 Exxon Mobil Chairman and Chief Executive Officer, Rex Tillerson, told the
			 Committee on Finance of the Senate that oil should cost between $60 and $70 per
			 barrel, if the price of oil was based on supply and demand fundamentals;
				(7)on March 21, 2011,
			 Goldman Sachs warned clients that speculators were boosting crude oil prices by
			 as much as $27 a barrel;
				(8)on March 25, 2011,
			 Delta Airlines General Counsel, Ben Hirst, said that the marginal cost of oil
			 production is between $60 to $70 a barrel;
				(9)in the summer of
			 2008, when gas prices rose to over $4 a gallon, Saudi Arabian government
			 officials told the Federal Government that speculators were responsible for
			 increasing oil prices by about $40 a barrel;
				(10)the Commodity
			 Futures Trading Commission has the authority to ensure that the price discovery
			 for oil and gasoline is based on the fundamentals of supply and demand, rather
			 than excessive speculation;
				(11)title VII of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 8301 et
			 seq.) (and amendments made by that Act) requires the Commission to establish
			 position limits to diminish, eliminate, or prevent excessive
			 speculation for trading in crude oil, gasoline, heating oil and other
			 physical commodity derivatives;
				(12)as of the date of
			 introduction of this Act, the Commission has failed to impose position limits
			 to diminish, eliminate, or prevent excessive oil and gasoline speculation as
			 required by law; and
				(13)the proposed
			 position limits for derivatives that the Commission included in the notice of
			 proposed rulemaking entitled Position Limits for Derivatives (76
			 Fed. Reg. 4752 (January 26, 2011)) are not scheduled to go into effect until
			 the first quarter of 2012, which would—
					(A)occur on a date
			 that is later than the statutory deadline for the regulations; and
					(B)fail to diminish,
			 eliminate, or prevent excessive speculation as required by the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act (Public Law 111–203; 124 Stat.
			 1376).
					(b)Elimination of
			 excessive oil speculation
				(1)DefinitionsIn
			 this Act:
					(A)Bona-fide hedge
			 trading; bona-fide hedge transactionThe terms bona-fide
			 hedge trading and bona-fide hedge transaction means a
			 transaction or position that—
						(i)(I)represents a substitute
			 for a transaction made or to be made, or a position taken or to be taken, at a
			 later time in a physical marketing channel;
							(II)is economically appropriate for the
			 reduction of risks in the conduct and management of a commercial enterprise;
			 and
							(III)arises from the potential change in the
			 value of—
								(aa)assets that a person owns, produces,
			 manufactures, processes, or merchandises or anticipates owning, producing,
			 manufacturing, processing, or merchandising;
								(bb)liabilities that a person has
			 incurred or anticipates incurring; or
								(cc)services that a person provides,
			 purchases, or anticipates providing or purchasing; or
								(ii)reduces risks
			 attendant to a position resulting from a swap that—
							(I)was executed
			 opposite a counterparty for which the transaction would qualify as a bona-fide
			 hedging transaction; or
							(II)meets the
			 requirements of clause (i).
							(B)CommissionThe
			 term Commission means the Commodity Futures Trading
			 Commission.
					(2)Duty of Chairman
			 of the CommissionNotwithstanding section 2 of the Commodity
			 Exchange Act (7 U.S.C. 2) or any other provision of law (including
			 regulations), not later than 14 days after the date of enactment of this Act,
			 the Chairman of the Commission shall unilaterally—
					(A)establish 1 or
			 more speculative position limits in any registered entity on or through which
			 crude oil, gasoline, diesel fuel, jet fuel, or heating oil futures or swaps are
			 traded that are equal to the position accountability levels or position limits,
			 as appropriate, established by the New York Mercantile Exchange;
					(B)establish 1 or
			 more speculative position limits that are equal to the position accountability
			 levels or position limits, as appropriate, established by the New York
			 Mercantile Exchange on the aggregate number or amount of positions in contracts
			 based upon the same underlying commodity that may be held by any person,
			 including any group or class of traders, for each month across—
						(i)contracts listed
			 by designated contract markets;
						(ii)with respect to
			 an agreement, contract, or transaction that settles against any price
			 (including the daily or final settlement price) of 1 or more contracts listed
			 for trading on a registered entity, contracts traded on a foreign board of
			 trade that provides members or other participants located in the United States
			 with direct access to the electronic trading and order matching system of the
			 foreign board of trade; and
						(iii)swap contracts
			 that perform or affect a significant price discovery function with respect to
			 regulated entities;
						(C)establish margin
			 requirements of 12 percent for speculative swaps and futures trading in crude
			 oil, gasoline, diesel fuel, jet fuel, and heating oil;
					(D)require that each
			 bank holding company, investment bank, hedge fund, or swaps dealer engaged in
			 the trading of energy futures or swaps for the benefit of the bank holding
			 company, investment bank, hedge fund, or swaps dealer or on the behalf of, or
			 as counterparty to, an index fund, exchange traded fund, or other noncommercial
			 participant—
						(i)register with the
			 Commission as a noncommercial participant; and
						(ii)be
			 subject to each position limit and margin requirement under this subsection for
			 each position in a manner by which the position is considered to be a
			 speculative, proprietary position of the bank holding company, investment bank,
			 hedge fund, or swaps dealer;
						(E)take any other
			 action that the Chairman of the Commission determines to be necessary to
			 eliminate excessive speculation in the aggregate to ensure that the price of
			 crude oil, gasoline, diesel fuel, jet fuel, and heating oil accurately reflects
			 the fundamentals of supply and demand; and
					(F)ensure that each
			 bank holding company, hedge fund, investment bank, and swaps dealer that is
			 engaged in the trading of energy futures or swaps for the benefit of the bank
			 holding company, hedge fund, investment bank, and swaps dealer, or on the
			 behalf of, or as counterparty to, 1 or more noncommercial participants, abides
			 by each position limit and margin requirement under this subsection.
					(3)ApplicabilityEach
			 position limit and margin requirement under this subsection shall not apply to
			 bona-fide hedge trading.
				(4)AdjustmentsNotwithstanding
			 section 2 of the Commodity Exchange Act (7 U.S.C. 2) or any other provision of
			 law (including regulations), the Chairman of the Commission may adjust any
			 position limit under this subsection to the extent that the position of all
			 noncommercial participants or speculators (in the aggregate and measured on an
			 annual basis) shall not equal an amount greater than 35 percent of the annual,
			 aggregate position of all traders in such futures and swaps market or markets
			 for crude oil, gasoline, diesel fuel, jet fuel, and heating oil trading.
				(5)Sunset
					(A)In
			 generalThis Act, and the authority provided under this Act,
			 shall terminate on the date on which the Commission imposes position limits to
			 diminish, eliminate, or prevent excessive speculation as required by, and
			 increased margin requirements as authorized in, title VII of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act (15 U.S.C. 8301 et seq.) (and
			 amendments made by that Act).
					(B)Sense of
			 CongressIt is the sense of Congress that, if finalized, the
			 proposed position limits for derivatives that the Commission included in the
			 notice of proposed rulemaking entitled Position Limits for
			 Derivatives (76 Fed. Reg. 4752 (January 26, 2011)) are not sufficient
			 to fulfill the statutory requirements of title VII of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act (15 U.S.C. 8301 et seq.) (and
			 amendments made by that Act) to diminish, eliminate, or prevent excessive
			 speculation.
					
